DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/30/2021 is acknowledged.
Claims 1-3 and 6-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.

Claim Objections
Claim 37 is objected to because of the following informalities:  
In claim 37, line 2, “though” should read “through.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the “anisotropic thermally conductive material” in lines 1-2. It is unclear whether or not this is the same as the “anisotropic thermally conductive material” in claim 23. For examination purposes, the limitations are interpreted as being the same.
Claim 35 recites the “ultrasound transducer module and case” in line 2. It is unclear whether or not this is the same as the “ultrasound transducer module” and the “case” in claim 23. For examination purposes, the limitations are interpreted as being the same.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23-24, 28, 30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20160041129), hereinafter Cho, in view of Ohshima (US 20120232397), hereinafter Ohshima.
Regarding claim 23, Cho teaches a handheld ultrasound imager (1, Figs. 1, 7. “FIG. 7 is a perspective view of a structure of an ultrasonic probe in which a front housing, a first heat-dissipation plate, and a first vertical board are removed from the ultrasonic probe of FIG. 1” [0044]) comprising:
a) a case (“housing 10,” [0052]; consisting of the "upper housing 11" [0055] and the “lower housing 13" [0057]; Fig. 1); 
b) an ultrasound transducer module (110, Figs. 1-2) disposed within the case (seen in Fig. 1) and comprising an array (“cMUT array” [0060]) of capacitive Micromachined Ultrasound Transducers (cMUT) or piezoelectric Micromachined Ultrasound Transducers (pMUT) (“the cMUT is used as the transducer 110, will be assumed and described.” [0059], “Integrated circuits (ICs) 111 may be installed on a bottom surface, i.e., a second surface, of the transducer 110. A cMUT array may be generally bonded to the ICs 111,” [0060]; Figs. 1-2), the ultrasound transducer module in contact with a first heatsink (130, Fig. 2) and associated with a first heat zone (“Referring to FIG. 2, the ultrasonic probe 1 may further include the heat spreader 130 that absorbs heat generated in the transducer 110.” [0054]); 

d) an anisotropic thermally conductive material (160, Fig. 2) configured to move heat from the first heat zone to the second heat zone (“The heat pipe 160 may thermally connect the heat spreader 130 and the heat sink 170 and may move heat of the heat spreader 130 toward the heat sink 170.” [0088], Figs. 2, 8).

However, in the ultrasound diagnostic field of endeavor, Ohshima discloses ultrasound probe and ultrasound diagnostic apparatus, which is analogous art. Ohshima teaches logic (41, 42, Fig. 3) to actively monitor an ultrasound procedure (performed using the “ultrasound probe 40” [0137], Fig. 3) to manage ultrasound transducer module heating within transient heating limits (“allowable power consumption on the basis of the surface temperature” [0137]) by adjusting available user power to limit overheating (“Subsequently, the surface temperature of the ultrasound probe 40 is measured by the temperature sensor 41. The probe controller 42 determines allowable power consumption on the basis of the surface temperature of the ultrasound probe 40 measured by the temperature sensor 41. The surface temperature of the ultrasound probe 40 measured by the temperature sensor 41 may be displayed on the monitor 31.” [0137], Fig. 3).
Therefore, based on Ohshima’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cho to have logic to actively monitor an ultrasound procedure to manage ultrasound transducer module heating within transient heating limits by adjusting available user power to limit overheating, as taught by Ohshima, in order to facilitate safe operation of the ultrasound probe (Ohshima: [0137]).

Regarding claim 24, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.

Regarding claim 28, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
 Cho teaches that the first heatsink comprises a phase change material (“A heat transfer medium 125 may be disposed in the space between the protrusions 133 and the transducer 110. The heat transfer medium 125 may be … a phase change material.” [0070], Fig. 4).
Regarding claim 30, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
 Cho teaches that the second heatsink acts as primary structure providing internal rigid structure (“A space 181, in which a cable is disposed, may be formed in the cable connection portion 180. The space 181 may be formed to be connected to a communication hole 171 of a heat sink 170.” [0052]. “The heat-dissipation plate body 141 may be formed spaced a predetermined distance from the lower housing 13 inward. The heat-dissipation plate body 141 may have a front side and both sides that are bent from the front side. One side of a lower portion, i.e., a second end portion, of the heat-dissipation plate body 141 may be coupled to the heat sink 170” [0077]. “A communication hole 171 through which the cable connected to the inside of the ultrasonic probe 1 using the cable connection portion 180 passes, may be formed in the heat sink 170. Also, the insertion groove 172 into which the heat pipe 160 is inserted, may be formed in the heat sink 170.” [0100]. “The cable connection portion 180 may include a strain relief. The cable connection portion 180 may include a material having excellent thermal The second heatsink 170 provides internal rigid structure because it connects and couples the heat pipe, cable connection portion, and heat-dissipation plate body 141, Fig. 2).

Regarding claim 33, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
 Cho teaches a bezel (11, 12, Figs. 1-2) configured to secure the ultrasound transducer module disposed within the case (“The transducer 110 may be disposed in an upper portion, i.e., a first end portion, of the housing 10. The housing 10 may be disposed in a shape in which one side of the upper portion of the housing 10 is opened so that a part of the transducer 110 may be exposed.” [0051], Fig. 1.  “An opening 12 may be formed in an upper housing 11. The opening 12 may be formed in one side of the upper portion of the upper housing 11 and may serve as a path through which ultrasonic waves generated in the transducer 110 go. The opening 12 may be formed in a shape corresponding to the transducer 110.” [0055]. “Referring to FIGS. 2 through 4, the transducer 110 may be disposed to face the opening 12 in the inside of the housing 10” [0059], Figs. 1-4).
Regarding claim 36, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
 Cho teaches that the multilayer stack provides structural support to improve drop resistance (“The heat-dissipation plate coupling portion 143 may be connected to the heat spreader 130 so as to receive heat from the heat spreader 130. The heat-dissipation plate coupling portion 143 may be formed to extend from one side of the heat-dissipation plate body 141 Because, the heat-dissipation plate body 141 is seen with bolts in Fig. 2, it provides structural support that would improve drop resistance).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Osawa (US 20120150038), hereinafter Osawa.
Regarding claim 25, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima does not teach that the anisotropic thermally conductive material comprises one or more pyrolytic graphite sheets (PGSs).  
However, in the ultrasound diagnostic field of endeavor, Osawa discloses an ultrasound diagnostic apparatus, which is analogous art. Osawa teaches that the anisotropic thermally conductive material comprises one or more pyrolytic graphite sheets (PGSs) (“as is seen from the control board 18 conceptually shown in FIG. 2B, heat in the control board 18 may be transferred to the outside by cutting an anisotropic thermally conductive sheet made of a material such as pyrolytic graphite according to the configuration of the control board 18 (functional unit) to obtain a thermally conductive member 18a (anisotropic thermally conductive sheet) and disposing the thermally conductive member 18a so that the end portions of the thermally conductive member 18a come in contact with the heat-generating portions of the integrated circuits 34.” [0076]) .
Therefore, based on Osawa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have . 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Wong et al (US 20050251035), hereinafter Wong.
Regarding claim 26, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho teaches that the handheld ultrasound imager is configured to generate one or more of a 2D, 3D, 4D, Doppler image 7W (“obtain an image regarding a fault of a soft tissue or a blood flow of the soft tissue in a non-invasive manner by receiving reflected ultrasonic-wave echo signals.” [0005]; “research on and manufacturing transducers of two-dimensional ( 2D) arrays have been briskly conducted. The cMUT is appropriate to manufacture a transducer of a 2D array and thus facilitates development of a multi-channel transducer.” [0010]) with a power consumption of (“as the transducer has multi-channels, the caloric value is increased to 7 W and thus the development of technology for heat-dissipation and cooling of the ultrasonic probe is required.” [0011]).
Cho modified by Ohshima further does not teach that the handheld ultrasound imager is configured to generate one or more of a 2D, 3D, 4D, Doppler image with a power consumption under 11W peak and under 7W average.
However, in the ultrasound diagnostic field of endeavor, Wong discloses a modular Because a peak processing power of 7 watt is disclosed, average power is under 7W).
Therefore, based on Wong’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have the handheld ultrasound imager is configured to generate one or more of a 2D, 3D, 4D, Doppler image with a power consumption under 11W peak and under 7W average, as taught by Wong, in order to facilitate low-power portable ultrasound applications (Wong: [0066]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Kim et al (US 20150320393), hereinafter Kim.
Regarding claim 27, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach an anisotropic thermally conductive material reducing thermal coupling between the first heatsink and the second heat sink.
However, in the ultrasound diagnostic field of endeavor, Kim discloses ultrasonic probe and method of manufacturing the same, which is analogous art. Kim teaches an anisotropic thermally conductive material (230 [0079]) reducing thermal coupling between the first Because the heat radiation unit is not connected to the heat sink in the alternative configuration, the coupling to the second heat sink is being reduced).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have an anisotropic thermally conductive material reducing thermal coupling between the first heatsink and the second heat sink, as taught by Kim, in order to facilitate heat removal generated in a transducer array (Kim: [0079]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 28, and further in view of Thiagarajan et al (US 20200178941), hereinafter Thiagarajan.
Regarding claim 29, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 28.
Cho modified by Ohshima further does not teach that the phase change material comprises paraffin, a metal matrix, or a combination thereof.

Therefore, based on Thiagarajan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have the phase change material that comprises paraffin, a metal matrix, or a combination thereof, as taught by Thiagarajan, in order to facilitate heat removal by storing and releasing large amounts of energy (Thiagarajan: [0119]). 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Yasuhara et al (US 20150276685), hereinafter Yasuhara.
Regarding claim 31, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach that the case is a multimaterial case comprising a high thermal conductivity material and a low thermal conductivity material, wherein the multimaterial case facilitates heat transfer from the first heat zone to the second 
However, in the ultrasound diagnostic field of endeavor, Yasuhara discloses ultrasonic probe, which is analogous art. Yasuhara teaches that the case is a multimaterial case (16, 18, Fig. 1, [0037]) comprising a high thermal conductivity material (“copper” [0037]) and a low thermal conductivity material (“a resin” [0037]: “The inner assembly 14 is more specifically placed inside a heat discharge shell 16. The heat discharge shell 16 is a hard, hollow container formed by a heat conductive member such as copper, and forms a probe head case. In other words, the heat discharge shell 16 forms an outer skeleton or a structure in the probe head 12. On an outer side of the heat discharge shell 16, an outer skin 18 is provided which is relatively soft and which is formed from a resin or the like having an insulating characteristic.” [0037]), wherein the multimaterial case facilitates heat transfer from the first heat zone (33, Fig. 2) to the second heat zone (“the periphery of the probe head” [0049]. “The heat discharge shell 16 is a hard, hollow container formed by a heat conductive member such as copper” [0037]; “heat conduction occurs from the backing case 33 to the heat discharge shell 16" [0044]; “when the heat generated in the electronic circuit is conducted to the heat discharge shell 16, the heat discharge shell 16 as a whole can effectively discharge the heat to the outside environment. The outside environment in this case includes the periphery of the probe head through the outer skin,” [0049]).
Therefore, based on Yasuhara’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have the case that is a multimaterial case comprising a high thermal conductivity material and a low thermal conductivity material, wherein the multimaterial case facilitates heat transfer from the first heat . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 33, and further in view of Bojanowski et al (US 20180235636), hereinafter Bojanowski.
Regarding claim 34, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 33.
While Cho teaches a bezel (11, 12, Figs. 1-2), Cho modified by Ohshima further does not teach a bezel seal structure comprising spring structure to provide uniform force.
However, in the ultrasound sensing field of endeavor, Bojanowski discloses systems and methods for closing portions of body tissue with ultrasound sensors configured to use Doppler sensing ([0033]), which is analogous art. Bojanowski teaches a bezel seal structure comprising spring structure to provide uniform force (“The connector 432 includes a seal 444…the seal 444 may be a permanent seal, such as a … spring-activated valve... so that the proximal opening 418 seals around the diameter of the shaft 420…the seal 444 may be configured to seal only when the probe 402 is within the lumen, and may comprise … a spring-loaded valve.” [0048], Figs. 15-16).
Therefore, based on Bojanowski’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have a bezel seal structure . 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Whitney et al (US 5396891), hereinafter Whitney.
Regarding claim 35, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach a compliant joint between ultrasound transducer module and case to absorb force and improve drop resistance.
However, in the ultrasound diagnostic field of endeavor, Whitney discloses ultrasonic system for determination of bone characteristics (Abstract), which is analogous art. Whitney teaches a compliant joint (“a universal joint” , Col. 7, l. 32) between ultrasound transducer module (11, 12, the head, Col. 7, l. 31, Fig. 7) and case (the body, Col. 7, l. 32) to absorb force (“user … could not inadvertently apply torque” Col. 7, l. 30-39) and improve drop resistance (“The head may be attached mechanically to the body by a universal joint, so that a user holding the device by the body could not inadvertently apply torque to the head, possibly risking uneven transducer pressures”. Col. 7, l. 25-39. A drop resistance would improve because the joint would be absorbing force).
Therefore, based on Whitney’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have a compliant joint . 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Quirk et al (US 8672851), hereinafter Quirk, and Holmes et al (US 20130079599), hereinafter Holmes.
Regarding claim 37, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach that the case provides battery replacement access though a nondestructive case cut window which can be resealed with ultrasonic welding after battery replacement.
However, in the ultrasound diagnostic field of endeavor, Quirk discloses ultrasound based assessment device and related methods, which is analogous art. Quirk teaches that the case provides battery replacement access through a nondestructive case cut window (one of the “plurality of sections” Col. 10, l. 57 – 58; “the housing 102 may include a plurality of sections that are held together using one or more devices, fixtures, or structures such as threads, snaps, grooves, detents, or comparable attachment features to permit at least a partial disassembly and reassembly of the housing 102. Such disassembly can allow access to at least a portion of the cavity within the housing 102. Such access may permit, for example, replacement of a power source (e.g., batteries) for the ultrasonic transducer assembly” Col. 10, l. 57 – 65).
Therefore, based on Quirk’s teachings, it would have been prima facie obvious to one of 
Cho modified by Ohshima and Quirk further does not teach that a nondestructive case cut window can be resealed with ultrasonic welding after battery replacement.
However, in the ultrasound imaging field of endeavor, Holmes discloses systems and methods for diagnosis or treatment using ultrasound imaging ([0310]), which is analogous art. Holmes teaches that subcomponents can be resealed with ultrasonic welding (“The subcomponents of the device may be affixed to each other by ... ultrasonic welding" [1432]).
Therefore, based on Holmes’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho, Ohshima, and Quirk to have a nondestructive case cut window that can be resealed with ultrasonic welding after battery replacement, as taught by Holmes, in order to improve the stability of the structure (Holmes: Col. 7, l. 25-39). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Hongou et al (US 20100331702), hereinafter Hongou.
Regarding claim 38, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.

However, in the ultrasound diagnostic field of endeavor, Hongou discloses ultrasonic probe and ultrasonic diagnostic apparatus, which is analogous art. Hongou teaches that an internal surface of the case (“internal structure of the probe” [0053]) comprises thermal insulation material (the material of the “internal structure of the probe handle” [0053]) that selectively insulates internal heat sources (24) from an external surface of the case (“exposed surface” [0053]) at user grip points (“the probe handle 2" [0053], Fig. 4. “Since the exposed surface of the heat sink 24 probably touches the skin of a user or patient, it is desirable to form an insulating protective film. However, if the internal structure of the probe handle 2 can insulate the heat sink 24, priority may be given to the thermal conductivity to the heat absorbing unit 4 without forming any protective film." [0053], Fig. 4).
Therefore, based on Hongou’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have an internal surface of the case that comprises thermal insulation material that selectively insulates internal heat sources from an external surface of the case at user grip points, as taught by Hongou, in order to reduce heating of the skin of a user or patient (Hongou: [0053]). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Kageyama (US 20110108838), hereinafter .
Regarding claim 39, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach that an interior surface of the case comprises thin film metalized shielding providing EMI shielding of electronics disposed within the case. 
However, in the ultrasound probe design and manufacturing field of endeavor, Kageyama discloses electro-mechanical transducer, an electro-mechanical converter, and manufacturing methods of the same, which is analogous art. Kageyama teaches that an interior surface of the case (11b, [0163], Fig. 20) comprises thin film metalized shielding providing EMI shielding of electronics disposed within the case (“A conductive (metallic) shielding-conductor film 11b is provided at the bottom of the outer insulation container (12a, 12b and 12c), and a shielding-conductor-protection film 11a is provided under the bottom of the shielding-conductor film 11b.  The shielding-conductor-protection film 11a and the shielding-conductor film 11b implement a shield plate 11.” [0163], Fig. 20).  
Therefore, based on Kageyama’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have an interior surface of the case comprises thin film metalized shielding providing EMI shielding of electronics disposed within the case, as taught by Kageyama, in order to ground the wiring from the amplifying circuit (Kageyama: [0175]).

40 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Berger et al (US 20040015079), hereinafter Berger.
Regarding claim 40, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach that an exterior surface of the case comprises a hydrophobic material. 
However, in the ultrasound imaging field of endeavor, Berger discloses the ultrasound probe with integrated electronics, which is analogous art. Berger teaches that an exterior surface of the case (“molded plastic handle” [0111]) comprises a hydrophobic material (“The front-end probe 3' includes … an ergonomic hand-held housing 30…The housing 30 provides a thermally and electrically insulated molded plastic handle that houses the beamforming and control circuitry.” [0111]. Plastic is known to be a hydrophobic material).  
Therefore, based on Berger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have an exterior surface of the case that comprises a hydrophobic material, as taught by Berger, in order to facilitate insulation of the probe thereby improving its performance (Berger: [0111]).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Booton et al (US 20060173331), .
Regarding claim 41, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach a removable operator handle.
However, in the ultrasound imaging field of endeavor, Booton discloses ergonomic transducer housing and methods for ultrasound imaging, which is analogous art. Booton teaches a removable operator handle (“The sonographer may use gloves and ultrasound gel, making gripping of the transducer housing during the motions difficult…Palmar grips with or without soft touch elastomer materials and/or removable modular rear handle attachments may provide ergonomic industrial design transducer solutions. A palmar surface on the transducer housing allows gripping the transducers over a portion or the entire rear case form factor of the transducer. The transducer housings may facilitate a wide range of hand sizes with removable modular rear handle attachments.” [0040]).  
Therefore, based on Booton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have a removable operator handle, as taught by Booton, in order to facilitate a wide range of hand sizes with removable modular rear handle attachments (Booton: [0040]).
Regarding claim 42, Cho modified by Ohshima and Booton teaches the handheld ultrasound imager of claim 41.
Cho modified by Ohshima and Booton further does not teach that the operator handle is customized to fit the hand of an individual operator.  

Therefore, based on Booton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho, Ohshima, and Booton to have the operator handle that is customized to fit the hand of an individual operator, as taught by Booton, in order to facilitate a wide range of hand sizes with removable modular rear handle attachments (Booton: [0040]).

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ohshima as applied to claim 23, and further in view of Stoddard et al (US 20170043189), hereinafter Stoddard.
Regarding claim 43, Cho modified by Ohshima teaches the handheld ultrasound imager of claim 23.
Cho modified by Ohshima further does not teach that the second heatsink comprises a phase change material.
However, in the ultrasound imaging field of endeavor, Stoddard discloses acoustic module and control system for handheld ultrasound device, which is analogous art. Stoddard teaches that the second heatsink (a heatsink of “any acoustic module” [0100]) comprises a phase change material (“phase change materials may be incorporated into essentially any 
Therefore, based on Stoddard’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho and Ohshima to have the second heatsink that comprises a phase change material, as taught by Stoddard, in order to absorb heat without exceeding a threshold of 40 degrees C (Stoddard: [0101]).
Regarding claim 44, Cho modified by Ohshima and Stoddard teaches the handheld ultrasound imager of claim 43.
Cho modified by Ohshima and Stoddard further does not teach that the phase change material comprises paraffin, a metal matrix, or a combination thereof.
However, in the ultrasound imaging field of endeavor, Stoddard teaches that that the phase change material comprises paraffin, a metal matrix, or a combination thereof (“the phase change material is in the form of paraffin wax, which has a latent heat of fusion of about 190-200 J/g." [0102]).
Therefore, based on Stoddard’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Cho, Ohshima, and Stoddard to have the phase change material that comprises paraffin, a metal matrix, or a combination thereof, as taught by Stoddard, in order to facilitate heat absorption without exceeding a threshold of 40 degrees C (Stoddard: [0101]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793